817 F.2d 1408
2 Indiv.Empl.Rts.Cas.  256
Magno J. ORTEGA, Plaintiff-Appellant,v.Dennis M. O'CONNOR, et al., Defendants-Appellees.
No. 84-2169.
United States Court of Appeals,Ninth Circuit.
May 22, 1987.

Gilbert T. Graham, San Francisco, Cal., for plaintiff-appellant.
Teresa Tan, Deputy Atty. Gen., San Francisco, Cal., for defendants-appellees.
Before SCHROEDER, NELSON and REINHARDT, Circuit Judges.

ORDER

1
In light of the Supreme Court's decision in O'Connor v. Ortega, --- U.S. ----, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987), we reverse the partial grant of summary judgment in favor of Magno J. Ortega, and remand to the district court for further proceedings consistent with the Supreme Court opinion.